Citation Nr: 1000227	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for jungle rot, 
bilateral toenails.  

3.  Entitlement to service connection for actinic keratosis 
(claimed as skin cancer).  

4.  Entitlement to service connection for bilateral leg 
problems.  

5.  Entitlement to service connection for macular 
degeneration, dry eye syndrome, and presbyopia (claimed as 
left eye condition).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1948 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection.  

In November 2006, the Veteran submitted a claim for service 
connection for a dental condition.  A February 2007 notice 
letter explained to the Veteran the evidence needed to 
substantiate that claim.  But the claims folder does not show 
that the claim was adjudicated.  In addition, the various 
Reports of Medical Examination in the Veteran's claims folder 
show that during service, the Veteran had hearing impairment 
within the meaning of 38 C.F.R. § 3.385.  The matter is 
referred to the RO for appropriate action.  

The issues of service connection for bilateral leg problems 
and for eye condition of the left eye are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.




FINDINGS OF FACT

1.  The Veteran has not been diagnosed as having PTSD or any 
other acquired psychiatric disorder.

2.  A fungal infection of the bilateral toenails was not 
incurred or aggravated during service, nor can it be presumed 
to have been incurred. 

3.  No skin condition was incurred or aggravated during 
service, nor can it be presumed to have been incurred. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic 
stress disorder (PTSD) have not been met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2009).  

2.  The criteria for service connection for jungle rot, 
bilateral toenails, have not been met.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159,  
3.303, 3.307, 3.309 (2009).  

3.  The criteria for service connection for actinic keratosis 
(claimed as skin cancer) have not been met.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159,  3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  As 
discussed below, those three requirements have not been 
established for any of the Veteran's claims.  

A.  PTSD 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  A diagnosis of 
PTSD must be established in accordance with 38 C.F.R. § 
4.125(a), which simply mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  Id.

A Veteran cannot qualify for service connection without a 
medical finding of a current disability.  Disability 
compensation is specifically limited to those who have a 
present disability, or at least had a present disability at 
the time the claim was filed.  Degmetich v. Brown, 104 F.3d 
1328, 1330-1332 (1997) (a currently existing disability is 
required to establish service connection); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
not appropriate without evidence of a presently existing 
disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(Veteran who at the time of filing the claim had a current 
disability that subsequently resolved during the adjudication 
process nevertheless has a "current disability" within the 
meaning of the service connection requirements).  

Here, the record does not establish that the Veteran has 
current disability of PTSD.  In his claim, the Veteran 
indicated that he has never been treated for PTSD.  His 
medical records do not indicate that the Veteran has any 
acquired psychiatric disorder.  To the contrary, those 
examiners to make notes of the Veteran's mental status have 
not indicated that any psychiatric abnormality exists.  See, 
e.g., February 2007 Agent Orange Examination (behavior 
appropriate and mental status exam revealed appearance, 
orientation, memory, mood, and speech to be normal); 
December 2006 Dermatology Record (in the past month, the 
Veteran has not felt sad, down, or depressed and he was not 
suicidal; he was alert, oriented as to time, place, and 
person, in no acute distress); December 2005 Optometry Clinic 
(the Veteran was euthymic, oriented as to time, place, and 
person, and his affect was congruent with his mood); 
January 2005 Internal Medicine Report (Veteran responded no 
to whether, during the past month, the Veteran had 
experienced little interest or pleasure in doing things, or 
whether he had experienced feeling down, depressed, or 
hopeless); but see February 2002 Pharmacy Management Record 
(Veteran has provider fatigue and insomnia from caring for 
his disabled wife).  With no evidence that he has a PTSD 
disability, service connection is not warranted. 

Nor does the benefit-of-the-doubt doctrine change the result 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and in so doing, the Board may accept some evidence and 
reject other evidence.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  

Here, the only evidence of a current PTSD disability is 
(1) the Veteran's claim for PTSD and (2) the treatment note 
indicating he was experiencing insomnia.  A lay person is 
competent to testify about injury or symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence); Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (lay 
person competent to testify of the observable series of 
events leading to an injury); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness).  But 
since a diagnosis of a psychiatric disability requires 
medical education, training, and experience, a lay person is 
not competent to provide an opinion that he has PTSD.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  Thus, the Veteran's 
self-diagnosis is entitled to no weight.  On the other hand, 
as discussed above, several examiners who addressed the 
Veteran's mental status determined that nothing was out of 
the ordinary.  Since that evidence was provided by competent 
medical professionals and is internally consistent, the Board 
assigns it great weight.  

As for the insomnia he was experiencing, the examiner to 
address that not only did not associate that with PTSD or any 
other acquired psychiatric disorder, but rather determined 
that the Veteran was suffering from provider's fatigue while 
caring for his disabled wife.  February 2002 Pharmacy 
Management Record.  Thus, the evidence of insomnia is not 
entitled to much weight in supporting a claim that the 
Veteran has a current PTSD disability.  Consideration has 
also been given to whether service connection would be 
warranted for any other acquired psychiatric disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  However, there is no evidence that 
the Veteran's complaints of insomnia has been linked to 
anything besides fatigue, to include a psychiatric 
disability.  Indeed, as oft been stated, there is no 
competent evidence that the Veteran has been diagnosed as 
having any acquired psychiatric disability.  Application of 
Clemons is therefore not for application.  

B.  Jungle rot, bilateral toenails and actinic keratosis

The Veteran's toenails of both feet are abnormal, growing 
rapidly and thickening.  He has been diagnosed with a current 
disability of bilateral, fungal, non-infectious toenails.  
September 2001 Podiatry Clinic; September 2006 Podiatry 
Clinic.  In addition, the Veteran has a currently-diagnosed 
actinic keratosis disability.  March 2007 Dermatology Clinic.  
Thus, for those disabilities, the first requirement for 
service connection has been met.  

But the other two service connection requirements are not 
established on this record.  There are no service treatment 
records indicating that the Veteran complained of, or was 
treated for, a toenail disorder or for a skin disorder.  On 
the Veteran's February 1968 retirement Report of Medical 
Examination, the Veteran's feet and skin were determined to 
be normal.  Neither the Veteran nor the examiner made any 
notes about the Veteran's toenails or his skin. Thus, for 
each of these claimed disabilities, the Veteran's service 
records do not establish that an injury or disease was 
incurred during service.  

Even though there is no record of the disease during service, 
if a Veteran was exposed to an herbicide agent during active 
service, that Veteran will be service connected for any 
disease listed in 38 C.F.R. §3.309(e), provided the timing 
requirements of 38 C.F.R. § 3.307(a)(6) are met and the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  A 
Veteran will be presumed to have been exposed to an herbicide 
agent who, during active service, served in the Republic of 
Vietnam during the period between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran asserts that because he served in Vietnam between 
December 1967 and September 1968, he is entitled service 
connection for his bilateral toenail disability and his skin 
disability.  Since the Veteran's active air service in 
Vietnam falls between the dates in the VA regulations, the 
law presumes that the Veteran was exposed to an herbicide 
agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  

Notwithstanding the presumption that he was exposed to an 
herbicide agent, service connection under this special rule 
is only available with respect to the following diseases:  AL 
amyloidosis; chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers; and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  Neither a 
disability of bilateral, fungal, non-infectious toenails nor 
a disability of actinic keratosis is one of the diseases 
listed in 38 C.F.R. § 3.309(e).  As a result, service 
connection can not be presumed under the special herbicide 
agent provisions of 38 C.F.R. §§ 3.307, 3.309.  And while the 
Veteran has not sought service connection on the basis of the 
other presumption provisions, the Veteran's disabilities are 
not included in the explicit lists of diseases for which the 
other presumption rules apply.  See 38 C.F.R. §§ 3.309(a) 
(chronic diseases), 3.309(b) (tropical diseases), 
3.3.09(c)(diseases specific to former prisoners of war), and 
3.309(d) (diseases specific to radiation-exposure).  

A Veteran is not limited to contemporaneous evidence or the 
presumption provisions of 38 C.F.R. sections 3.307 and 3.309 
to establish that a disease or injury was incurred during 
service.  Indeed, notwithstanding the foregoing presumptive 
provisions, the Federal Circuit has determined that the 
"Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act" does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Thus, under Combee, presumption is not the sole method for 
showing causation, and thereby establishing service 
connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

A service connection claim is considered on the basis of the 
places, types and circumstances of a Veteran's service as 
shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
In particular, when a disease is diagnosed after service, 
inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  And due consideration must be given to VA's 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Unfortunately, there is no post-service evidence indicating 
that either the bilateral toenail disability or the actinic 
keratosis disability were incurred during, or related to, his 
active service.  The Veteran is competent to provide lay 
evidence of symptomatology.  38 C.F.R. § 3.159(a)(2).  And 
continuity of symptomatology evidence can be used to 
establish service connection.  38 C.F.R. § 3.303(b).  But the 
Veteran has provided no such lay or medical evidence.  On the 
contrary, the first evidence of the Veteran's bilateral 
toenail disability is not until 2001, which over 30 years 
post service.  There is also a 30 year gap between the 
Veteran's service discharge and the first documented 
treatment for actinic keratosis.  The Board notes that it 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999).

Further, at the Agent Orange examination conducted in 
February 2007, the examiner examined the Veteran's actinic 
keratosis and bilateral fungal toenails and yet concluded 
that the Veteran had no medical problem related to Agent 
Orange.  No medical evidence to the contrary appears in the 
record.  And none of the other post-service medical records 
relate the Veteran's bilateral toenail disability or actinic 
keratosis disability to any injury or disease during his 
active air service.  Since neither inservice incurrence nor a 
nexus relationship can be established via the service 
treatment records, retirement examination, presumption 
provisions, or post-service evidence, service connection for 
a bilateral toenail disability and for a skin condition is 
not warranted on this record.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Here, as discussed, the Board finds that the Veteran's lay 
statements are outweighed by the negative service treatment 
records and post-service treatment records (indicating a 
disorder that began years after service).  The Board cannot 
ignore the significance of the fact that the Veteran first 
filed his claims for service connection in November 2006, 
nearly four decades after leaving service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  Indeed, to the extent that he 
contends that these conditions have existed since service, 
the Board simply does not find the Veteran to be credible.

As noted above, when there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, there is no 
evidence that the Veteran's two disabilities were incurred or 
aggravated during active service or that they are related to 
service.  When the evidence against the claim is much greater 
than that in favor, the benefit-of-the-doubt doctrine is not 
applicable.  Gilbert v. Derwinski, supra.  




II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's February 2007 letter describing the evidence needed 
to support the Veteran's claim was timely mailed before the 
October 2007 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
Veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and addressed what evidence was necessary with respect 
to the rating criteria and the effective date of an award for 
service connection.  VA's duty to notify was thus satisfied 
by that letter.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There are no outstanding requests for 
assistance.  VA thus met its duty to assist the Veteran by 
obtaining his service treatment records.  

No compensation and pension (C&P) examinations were conducted 
here.  VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim but (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  Id. 

Here, with respect to the PTSD claim, there was no competent 
lay or medical evidence of a current diagnosed disability nor 
was there evidence of persistent or recurrent symptoms of a 
disability.  VA had no duty to provide a PTSD exam. 

As for the bilateral toenails disability and actinic 
keratosis disability, the first factor is established on the 
record because those disabilities have been currently 
diagnosed.  But, as discussed in detail above, the 
information and evidence of record did not establish that the 
Veteran suffered an event, injury, or disease in service with 
respect to those disabilities.  Thus, VA had no duty to 
provide an exam with respect to the bilateral toenails 
disability or the actinic keratosis disability.  

Yet, because the Veteran asserted that he had disabilities 
related to exposure to herbicide agents, an Agent Orange 
examination was conducted by VA.  Although the Veteran 
provided no details, he asserts that he could not understand 
the examiner and he does not think he was treated right.  
March 2008 Substantive Appeal.  Once VA undertakes the effort 
to provide an examination, an adequate one must be provided 
or the claimant must be notified why an adequate exam will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  

The Board finds that the Agent Orange exam was adequate so 
that VA has no duty to provide another exam.  In the absence 
of specific allegations to the contrary, VA is entitled to 
presume the competence of a medical professional who conducts 
a VA exam.  Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007) 
(rejecting argument that VA should not be allowed to rely on 
a medical opinion that does not explicitly address the 
qualifications of the examiner).  The examination report 
contains no errors on its face.  February 2007 Agent Orange 
Exam.  The report reflects that the physician took a medical 
history, conducted a physical examination, recorded clinical 
findings, reported test results, provided a medical opinion 
and referred the Veteran to his primary care provider for 
follow-up on current disabilities.  The information contained 
in the report is consistent with other information and  
medical evidence in the record.  The only information that is 
absent from the report is the Veteran's family medical 
history.  But even that is consistent with other information 
in the record because the Veteran has previously failed to 
provide the  medical history of his parents and siblings.  
See February 1968 Retirement Report of Medical History (cause 
of father's death and mother's death unknown; age of father 
and mother at time of death unknown; state of health of six 
brothers and three sisters not given); July 2006 Outpatient 
Clinic Visit (Veteran does not think his mother has any 
medical problems).  And the information in the report was 
sufficient to decide the Veteran's claim with respect to the 
Veteran's bilateral toenail disability and actinic keratosis 
disability.  Given the thoroughness of the report, the 
consistency with other evidence of record, and the lack of 
details asserting how the Veteran was prejudiced by the 
examination report, the Board finds that February 2007 Agent 
Orange Exam Report was adequate for purposes of deciding the 
claim.  Cf., Shinseki v. Sanders, 77 U.S.L.W. 4304 (U.S. 
April 21, 2009) (rule that prejudice is presumed is too 
broad; sometimes, the claimant must present evidence of 
prejudice).  


ORDER

Service connection for posttraumatic stress disorder is 
denied.  

Service connection for jungle rot, bilateral toenails, is 
denied.  

Service connection for actinic keratosis (claimed as skin 
cancer) is denied.   


REMAND

During service, the Veteran was in an October 1963 motor 
vehicle accident as a result of which he incurred abrasions 
of the left leg.  October 1963 Service Treatment Record.  The 
X-ray report for the left leg was negative.  October 1963 
X-ray Report.  No follow-up treatment appears in his service 
treatment records.  

Right before his retirement, the Veteran was apparently 
treated for leg cramps, although no service treatment record 
shows such treatment.  He noted it on his February 1968 
retirement Report of Medical History.  The examiner noted on 
the history form and on the February 1968 retirement Report 
of Medical Examination that the Veteran had cramps in his 
legs on prolonged standing only.  The examiner determined 
that there were no complications and no sequelae.  
February 1968 Report of Medical History; February 1968 Report 
of Medical Examination. 

The Veteran has filed a claim for service connection for leg 
problems.  In August 1999, the Veteran sought treatment for 
pain in his left leg.  He had been climbing a ladder at work 
for the previous two days and had had leg cramps the night 
before.  When he awoke, his calf was sore.  The triage notes 
show that there was some edema in the left leg going down the 
posterior of the leg and it was tender to the touch.  The 
examiner noted no edema and no excessive tenderness.  He 
diagnosed exertional muscle pain and prescribed Motrin, 
weight loss, and strengthening exercises.  No follow-up 
treatment records are in the claims folder. August 1999 
Emergency Care & Treatment Record.  

Another time, the Veteran went to the emergency room 
complaining of extreme pain in his right leg that had lasted 
one day.  He was given Vicodin and told to follow-up with his 
primary care provider.  June 2005 Emergency Care & Treatment 
Record.  At the follow-up visit, the Veteran explained that 
he was having difficulty walking and that his symptoms 
stemmed from an old war wound from 1968.  He told the primary 
care provider that he had a history of injury in 1968 
secondary to an explosion and that he had had recurrent pain 
ever since that time.  The examiner noted that his hip showed 
abnormalities.  The right leg was non-tender and had normal 
range of motion and normal strength.  The examiner diagnosed 
leg injury secondary to explosion 1968.  For the lower 
extremity thigh, he suggested that the Veteran try Feldene 
and take Vicodin as needed.  July 2005 Internal Medicine 
Records.  

The Veteran was not provided with an examination in this 
case.  VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim but (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  The threshold for establishing the third 
element is low for there need only be evidence that 
"indicates" that there "may" be a nexus between the 
current disability and military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran had cramps during service and again 
experienced cramps in August 1999.  In addition, the Veteran 
told his primary care provider that he injured his right leg 
in a 1968 explosion during service.  The Board notes that the 
Veteran served in the Republic of Vietnam from December 1967 
to September 1968, when he retired.  While his personnel 
records show that he was a legal specialist who was assigned 
as a claims examiner in Vietnam, there are remarks in those 
records that he had counterinsurgency experience in Vietnam.  
Thus, the RO should ask the Veteran to supply details of his 
"war wound" incurred in 1968.  If there are clinical 
records relating to that injury, those records should be 
obtained.  Once the additional evidence is associated with 
the claims folder, the Veteran should be scheduled for an 
examination to determine whether any current disability of 
the legs is related to active military service.  

The Veteran also claims that his left eye condition is 
related to service.  At a January 2005 follow-up visit to the 
Optometry Clinic about his macular degeneration, the Veteran 
reported that he had hit the left side of his head against a 
tank in Vietnam and incurred an eye injury.  The examiner 
noted that the Veteran's macular degeneration nonexudative 
atrophic of the left eye could be macular atrophy status post 
concussive injury.  January 2005 Optometry Clinic Record.  
There are no service treatment records showing that the 
Veteran injured his left eye.  But the service treatment 
records show that in October 1963, the Veteran was in a motor 
vehicle accident which resulted in pain in his right shoulder 
and neck and abrasions in his left leg.  The examiner 
recorded the Veteran's history that he did not lose 
consciousness nor pass out, but that he had been treated for 
his injuries at the Riverside Hospital.  October 1963 Service 
Treatment Record.  

No examination was conducted concerning the Veteran's left 
eye condition.  But a physician has determined that his left 
eye condition could be the result of a concussion.  There is 
evidence that the Veteran was in a motor vehicle accident and 
while the Veteran says he did not lose consciousness or pass 
out, the treatment records from that accident are not in the 
record.  Moreover, as noted above, the Veteran says that he 
was injured in an explosion during service, for which service 
records are not in the claims folder.  And now the Veteran 
has indicated that he hit his head during service.  The 
Veteran should be asked to provide an authorization for, or 
the records from, his treatment at the Riverside Hospital for 
the October 1963 motor vehicle accident.  And he should also 
be asked to describe the incident during service in which he 
hit his head against a tank.  If there are clinical records 
relating to that injury, those records should be obtained and 
associated with the claims folder.  Thereafter, a medical 
examination for the purpose of determining whether any 
current eye condition is related to active military service 
should be scheduled.    

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.   

And since there may be evidence of these inservice events in 
the Veteran's performance evaluations or in other personnel 
documents, the official military personnel file for the 
Veteran should be obtained and associated with the claims 
folder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Ask the Veteran either to provide an 
authorization form for the 1968 motor 
vehicle accident treatment records from 
Riverside Hospital, or, to obtain those 
records himself and submit them to VA.  

2.  Ask the Veteran to provide an account 
of the explosion in the Republic of 
Vietnam from which he injured his right 
leg and an account of the incident in 
which he hit his head on a tank in 
Vietnam.  The accounts should include what 
symptoms the Veteran experienced, 
information as to where he was treated for 
his injuries, and whether these events 
occurred during combat.    

3.  If the Veteran's response to the above 
request for an account provides any 
information about clinical records that 
may exist to substantiate his claim, make 
arrangements to obtain those clinical 
records and associate them with the claims 
folder.  

4.  Make arrangements to obtain the 
Veteran's official military personnel file 
and associate it with the claims folder.  

5.  When the above development has been 
completed, schedule the Veteran for 
appropriate examination(s) to determine 
the etiology of any disabilities of the 
legs.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  A detailed history should be 
obtained of injuries and symptoms both 
during service and since the Veteran's 
September 1968 retirement from service.  

The examination report must provide 
complete rationale for all opinions.  If 
it is not possible to provide any 
requested opinion, the examiner should 
state that and also explain why it is not 
possible.  The report must address the 
following matters:

(a) Identify all current disabilities of 
the legs.  

(b) For each current disability of the 
legs, is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the Veteran's current leg 
disability is related to his active air 
service?  

6.  When the above development has been 
completed, schedule the Veteran for 
appropriate examination(s) to determine 
the etiology of any disabilities of the 
eyes.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  A detailed history should be 
obtained of injuries and symptoms both 
during service and since the Veteran's 
September 1968 retirement from service.  

The examination report must provide 
complete rationale for all opinions.  If 
it is not possible to provide the 
requested opinion, the examiner should 
state that and also explain why it is not 
possible.  The report must address the 
following matters:

(a) Identify all current disabilities of 
the eyes.  

(b) For each current disability of the 
eyes, is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the Veteran's current eye 
disability is related to his active air 
service?  

7.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


